Citation Nr: 0331684	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  99-09 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to a rating in excess of 10 percent for service-
connected post-traumatic stress disorder during the period 
from August 21, 1998, to March 10, 1999.  

Entitlement to a rating in excess of 50 percent for service-
connected post-traumatic stress disorder on and after March 
11, 1999.  


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Attorney


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1968 to November 1970, including service in the 
Republic of Vietnam from May 1969 to December 1969.

On December 4, 2002, the Board of Veterans' Appeals (Board) 
issued a decision which the veteran appealed to The United 
States Court of Appeals for Veterans Claims (the Court).  On 
April 23, 2003, the Court issued an order that vacated the 
Board's decision and remanded the appellant's case to the 
Board.

The claims folder reflects that the veteran has raised claims 
for service connection for a cardiovascular disability and a 
total disability rating based on unemployability.  These 
claims are referred to the RO for appropriate action. 


REMAND

As noted in the April 2003 order of the United States Court 
of Appeals for Veterans Claims, in December 2002 when the 
Board of Veterans' Appeals issued its decision, additional 
relevant evidence was in possession of the RO, but not 
included in the claims folder presented to the Board.  For 
this reason, the claim must be re-adjudicated, taking into 
account the entire evidentiary record.  

In addition, as noted in the Court's order, the Board's 
decision of December 2002 did not include an adequate 
explanation of the whether VA had satisfied the duty to 
notify under the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).

Accordingly, this case must be remanded for the following 
actions:

1.  The RO should ensure that all notice 
and duty-to-assist provisions of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) [codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002)] are properly applied in 
the development of the claim.  Such 
notice must include notification to the 
claimant and his representative of the 
evidence and information necessary to 
substantiate the claim, and an 
explanation of which portion of that 
information and evidence must be provided 
by the claimant and which portion will be 
provided by VA.    

2.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for his service-
connected PTSD.   With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
obtain copies of the complete clinical 
records pertaining to treatment of the 
veteran in the possession of Tucker 
Psychiatric Clinic, Inc. (Dr. Kenneth P. 
Brooks), Outreach Veterans Services (Dr. 
Wilbert Wilkins), Progressive 
Rehabilitation Systems (Mr. Charles L. 
Koah and Wilbert Wilkins), and The Vet 
Center in Richmond (Dr. Karen L. 
McMillan).  The RO should further obtain 
all clinical records pertaining to 
treatment of the veteran at the VAMC, 
Richmond, since August 1998.  

3.  The RO should request copies of all 
medical records relied upon by the SSA in 
granting SSA disability benefits to the 
claimant. 

4.  The RO should then schedule VA 
psychiatric examination.  The examining 
physician must review the claims folder 
in conjunction with the examination.  All 
necessary and appropriate diagnostic 
studies and tests should be performed, 
and the findings reported in detail.  The 
requested psychiatric examinations should 
be conducted in accordance with the 
provisions of the fourth edition of the 
American Psychiatric Associations' 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  The examiners 
should provide a Global Assessment of 
Functioning (GAF) Score, and an 
explanation of the meaning of that 
estimated GAF score.  The examiner should 
each provide an opinion as to the degree 
to which the veteran's service-connected 
PTSD alone impairs the veteran's 
employability.

5.  Upon completion of the above-
requested development, the RO should 
review the entire record and ensure that 
all requested development has been 
completed.

6.  Thereafter, the RO should re-
adjudicate the issues of entitlement to a 
rating in excess of 10 percent for 
service-connected PTSD during the period 
from August 21, 1998, to March 10, 1999; 
and entitlement to a rating in excess of 
50 percent for service-connected PTSD on 
and after May 11, 1999

If the benefits sought on appeal remain denied, the appellant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

The Court has held that a remand by the Court or the Board 
confers on the appellant or other claimant, as a matter of 
law, the right to compliance with the remand orders.  
Further, the Court stated that where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West,  11 Vet. App. 268 
(1998).  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


